Exhibit Reconciliation of Canadian and United States Generally Accepted Accounting Principles (Unaudited) Canadian Generally Accepted Accounting Principles (“GAAP”) vary in certain respects from U.S. GAAP. As required by the United States Securities and Exchange Commission, the effect of these differences in principles on Penn West Energy Trust’s (the “Trust”) consolidated financial statements is described and quantified below: The application of U.S. GAAP would have the following effects on reported net income (loss): Three months ended September 30 Nine months ended September 30 2009 2008 2009 2008 (CAD millions, except per unit amounts) Net and comprehensive income (loss) as reported in the Consolidated statements of operations – Canadian GAAP $ 7 $ 1,062 $ (132 ) $ 817 Adjustments Unit-based compensation (note (b)) 2 66 22 16 Depletion & depreciation (note (a)) 166 - 486 - Income tax effect of the above adjustments (39 ) - (114 ) - Net and other comprehensive income, U.S. GAAP, as adjusted $ 136 $ 1,128 $ 262 $ 833 Net income per trust unit Basic $ 0.33 $ 2.96 $ 0.64 $ 2.24 Diluted 0.33 2.90 0.64 2.22 Weighted average number of trust units outstanding (in millions) Basic 418.0 381.5 410.3 372.5 Diluted 418.4 390.2 410.6 379.4 Retained earnings (deficit) - U.S. GAAP Balance, beginning of period - U.S. GAAP $ (1,680 ) $ (3,546 ) $ (1,345 ) $ (1,413 ) Net income - U.S. GAAP 136 1,128 262 833 Change in redemption value of trust units (note (c)) (1,218 ) 4,458 (1,215 ) 3,386 Distributions declared (188 ) (391 ) (652 ) (1,157 ) Balance, end of period - U.S. GAAP $ (2,950 ) $ 1,649 $ (2,950 ) $ 1,649 The application of U.S. GAAP would have the following effects on the reported balance sheets: Canadian U.S. September 30, 2009 (CAD millions) GAAP GAAP ASSETS Current Accounts receivable $ 397 $ 397 Future income taxes 2 2 Other 140 140 539 539 Property, plant and equipment (note (a)) 11,726 5,999 Goodwill 2,020 2,020 Future income tax - 143 13,746 8,162 $ 14,285 $ 8,701 LIABILITIES AND UNITHOLDERS' EQUITY (DEFICIENCY) Current Accounts payable $ 462 $ 462 Distributions payable 63 63 Convertible debentures 18 18 Risk management 7 7 550 550 Long-term debt 3,559 3,559 Convertible debentures 255 255 Risk management 39 39 Asset retirement obligations 596 596 Unit rights liability (note (b)) - 25 Future income tax 1,216 - Total liabilities 6,215 5,024 Unitholders' mezzanine equity (note (c)) - 6,627 Unitholders' equity (deficiency) Unitholders' capital (note (c)) 8,414 - Contributed surplus (note (b)) 111 - Deficit (note (c)) (455 ) (2,950 ) 8,070 (2,950 ) $ 14,285 $ 8,701 Canadian U.S. December 31, 2008 (CAD millions) GAAP GAAP ASSETS Current Accounts receivable $ 386 $ 386 Risk management 448 448 Other 106 106 940 940 Property, plant and equipment (note (a)) 12,452 6,239 Goodwill 2,020 2,020 Future income tax - 105 14,472 8,364 $ 15,412 $ 9,304 LIABILITIES AND UNITHOLDERS' EQUITY (DEFICIENCY) Current Accounts payable $ 630 $ 630 Distributions payable 132 132 Convertible debentures 7 7 Future income tax 132 132 901 901 Long-term debt 3,854 3,854 Convertible debentures 289 289 Risk management 6 6 Asset retirement obligations 614 614 Unit rights liability (note (b)) - 2 Future income tax 1,368 - Total liabilities 7,032 5,666 Unitholders' mezzanine equity (note (c)) - 4,983 Unitholders' equity (deficiency) Unitholders' capital (note (c)) 7,976 - Contributed surplus (note (b)) 75 - Retained earnings (deficit) (note (c)) 329 (1,345 ) 8,380 (1,345 ) $ 15,412 $ 9,304 The application of U.S. GAAP would have no effect on the statement of cash flows reported under Canadian GAAP. (a) Property, plant and equipment and depletion and depreciation Under Canadian GAAP, an impairment exists when the net book value of the petroleum and natural gas properties exceeds the sum of the undiscounted future cash flows from proved reserves calculated using forecast prices and costs, and the cost of unproved properties. If an impairment is determined to exist, the impairment is the amount by which the net book value of the petroleum and natural gas properties exceeds the sum of the present value of future cash flows from proved plus probable reserves using forecast prices and costs, and the lower of cost and net realizable value of unproved properties. Under U.S. GAAP, the net book value of petroleum and natural gas properties, net of deferred income taxes, is limited to the present value of after-tax future net cash flows from proved reserves, discounted at 10 percent and using prices and costs at the balance sheet date, plus the lower of cost and net realizable value of unproved properties. The impairment test is performed quarterly and, if elected by the Trust, recalculated seven business days prior to the filing date of the Trust’s consolidated financial statements if an impairment was indicated on the balance sheet date. If there is an impairment indicated at the balance sheet date, which no longer exists at the time of the second test, no write down is required. At September 30, 2009 and 2008, no impairment was indicated. The application of the impairment test resulted in a reduction in the carrying value of property, plant and equipment in the fourth quarter of 2008 of $6,180 million. Depletion and depreciation of resource properties is calculated using the unit-of-production method based on production volumes before royalties in relation to proved reserves as estimated or audited by independent petroleum engineers. In determining the depletable base, the estimated future costs to be incurred in developing proved reserves are included and the estimated equipment salvage values and the lower of cost and market of unevaluated properties are excluded. Significant natural gas processing facilities, net of estimated salvage values, are depreciated using the declining balance method. Depletion and depreciation per gross equivalent barrel is calculated by converting natural gas volumes to barrels of oil equivalent (“BOE”) using a ratio of 6 mcf of natural gas to one barrel of crude oil. As a result of using proved reserves and prices and costs at the balance sheet date and the impact of the impairment charge in 2008, depletion and depreciation under US GAAP was lower than that recorded under Canadian GAAP by $166 million for the third quarter of 2009 (2008 - $nil) and $486 million for the nine months ended September 30, 2009 (2008 - $nil). (b) Unit-based compensation Under U.S. GAAP, trust unit rights are a liability that is calculated based on the fair value of the grants, determined by a Binomial Lattice model at each reporting date until the date of settlement. Compensation cost is recorded based on the change in fair value of the rights during each reporting period. When rights are exercised, the proceeds received plus the amount recorded as a trust unit rights liability is recorded as mezzanine equity. The Trust issues units from treasury to settle unit rights exercises. Rights granted under the rights plan are considered equity awards for Canadian GAAP purposes, a difference from U.S. GAAP. Unit-based compensation is based upon the fair value of rights issued, determined only on the grant date. This initial fair value is charged to income over the vesting period of the rights with a corresponding increase in contributed surplus. When rights are exercised, consideration received plus the fair value recorded in contributed surplus is transferred to unitholders’ equity. Contributed surplus amounts, related to unit-based compensation, are not recognized under U.S. GAAP. Under U.S. GAAP, for the nine months ended September 30, 2009, compensation cost calculated was $22 million lower (2008 - $16 million) than compensation cost calculated under Canadian GAAP. The compensation expense for the first nine months of 2009 of $17 million (2008 – $17 million) under U.S. GAAP was allocated $13 million (2008 - $13 million) to corporate employees and $4 million (2008 - $4 million) to field employees. For the third quarter of 2009, compensation cost calculated was $2 million lower (2008 - $66 million) under U.S. GAAP than under Canadian GAAP. The compensation expense for the third quarter of 2009 of $12 million (2008 - $54 million) under U.S. GAAP was allocated $9 million (2008 - $40 million) to corporate employees and $3 million (2008 - $14 million) to field employees. For purposes of calculating earnings per unit, a difference exists in the diluted weighted average number of trust units considered outstanding under U.S. GAAP.
